DETAILED ACTION

The amendment filed on November 3, 2020 has been entered. Upon further consideration, new issues are present that necessitate new grounds of rejection. Because the new grounds of rejection were not necessitated by applicant’s amendment, this Office action is being made nonfinal.

Claim Objections
Claims 5-7 are objected to because of the following informalities:
In claim 5, line 4, a comma --,--  should be inserted before “and” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 12, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 5, lines 6-8, the recitation “and said center line” is vague and indefinite and appears to be redundant because if the width is perpendicular to the plane, it must also be perpendicular to the lines forming that plane, and thus it is not clear as to what is intended by this recitation.
In claim 7, lines 3-4, the recitation “and perpendicular to said center line” is vague and indefinite and appears to be redundant because if the width is perpendicular to the plane, it must also be perpendicular to the lines forming that plane, and thus it is not clear as to what is intended by this recitation.
In claim 8, line 5, the recitation “the manner” lacks positive antecedent basis.
In claim 12, lines 1-2, the recitation “the receptacle” lacks antecedent basis, and it seems that claim 12 should depend from claim 4 instead of from claim 1.
In claim 13, lines 1-2, the recitation “the receptacle” lacks antecedent basis, and it seems that claim 12 should depend from claim 4 instead of from claim 1; in line 2, the recitation “on said guide tube” conflicts with claim 4, line 3, and it seems that “on” should be changed to --in--.
In claim 17, lines 25-28, the recitations appear to be inaccurate, particularly if taken in the alternative, and it seems that these lines should be rewritten as follows:
-- said guide part being tiltable with respect to said other one of said components 
other one of said components 

Allowable Subject Matter
Claims 1-3 and 15 are allowable over the prior art of record.
Claims 4-9, 12-14 and 17 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
February 17, 2021